DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 11/11/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55-61, 63-64, 93-94 and 96-97 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101081206A, in view of Zack et al (WO 2013/177367 A2) and further in view of Zarnitsyn et al (US 2015/0258120 A1).
CN 101081206A disclosed [page 2, 2nd from last paragraph] sustained release microspheres comprising 0.5-70 % sunitinib [abstract], and mixtures of PLA, PEG, PLGA and mPEG-PLGA [page 3, 3rd paragraph]. Said microspheres released sunitinib for over 50 days [abstract]. Administration was by injection needle [page 5, 2nd paragraph] and/or implant [abstract]. The size of the microspheres was 5-400 μm [page 5, 3rd paragraph]. Drug loading (e.g., encapsulation) was disclosed [page 7, 2nd paragraph]. The slow 
Although CN 101081206A disclosed treating disorders originating from the eye, CN 101081206A did not specifically disclose ocular administration and release within the eye, as recited in claim 55. Zack was silent at least 90 % of the microparticles having an average diameter between 1-50 µm, as recited in claim 55.
Zack disclosed slow release microparticles of sunitinib administered by intravitreal injection [page 4, last paragraph; Examples 1 and 3], whereby intravitreal injection was suitable for administration to the eye [page 33, lines 29-30]. In an embodiment, microparticles released at a particular, pre-determined target site (e.g., eye) [page 36, lines 10-12]. Administration was by injection needle [page 28, lines 22-24; page 39, lines 24-29] and/or implant [page 33, line 10; page 34, lines 15 and 23; page 36, line 10].
Since CN 101081206A taught treating disorders originating from the eye, it would have been prima facie obvious to one of ordinary skill in the art to include ocular administration, and release within the eye, within the teachings of CN 101081206A. An ordinarily skilled artisan would have been motivated to include intravitreal injection within the teachings of CN 101081206A, because the said route is suitable for administration to the eye, as taught by Zack [Zack. Examples 1 and 3; page 33, lines 29-30]. An ordinarily skilled artisan would have been motivated to release the active at the target, pre-determined site (e.g., within the eye) in order to treat eye disorders, as taught by Zack [Zack; page 36, lines 10-12].
The combined teachings of CN 101081206A and Zack were silent at least 90 % of the microparticles having an average diameter between 1-50 µm.

It would have been prima facie obvious to one of ordinary skill in the art to include a D99 of 10 µm or less within the combined teachings of CN 101081206A and Zack, as taught by Zarnitsyn. An ordinarily skilled artisan would have been motivated to facilitate delivery and localization of the active into the eye and ocular tissue, as taught by Zarnitsyn [0081, 0100-101, 0210, 0233].
Claim 55 recites at least 90 % of microparticles with an average diameter of 1-50 microns, and release for at least two weeks. Claim 59 recites 1-30 microns. CN 101081206A disclosed 5-400 μm, and release for over 50 days. Zarnitsyn taught a D99 of 10 µm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
CN 101081206A, in view of Zack and Zarnitsyn, reads on claims 55-61 and 96-97.
Claims 60-61 recite greater than about 10 % sunitinib. Claim 61 further recites 1-50 microns. CN 101081206A disclosed 5-400 μm, and 0.5-70 % sunitinib. A prima facie case of obviousness exists because of overlap, as discussed above.
th paragraph] polymer molecular weights at 1,000-15,000 (PEG) and [page 5, last paragraph] 5,000 to 200,000 (PLGA).
Claim 63 recites 45 kDa PLGA and 5 kDa PEG. CN 101081206A disclosed polymer molecular weights at 1,000-15,000 (PEG) and 5,000 to 200,000 (PLGA). A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 64 and 93-94 are rendered prima facie obvious because CN 101081206A disclosed [page 3, 8th paragraph] maleate salts (e.g., malic acid salt) of active agents.

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
The Examiner maintains the arguments over Zou (see the Response to Arguments, NF OA 08/11/2020).

Applicants argued that the cited art fails to disclose the claimed size range, narrow size distribution, controlled release over time in an ocular environment; method of manufacture.
The Examiner disagrees. 
The Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
rd paragraph], and release for over 50 days [abstract]. Zack taught release at a particular, pre-determined target site (e.g., eye) [page 36, lines 10-12]. Zarnitsyn taught microparticles with a D99 of 10 µm or less [0210], and release into the eye and ocular tissue [0070, 0210, 0213] for an extended period (e.g., hours, days, weeks or months) [0069]. 

In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the method of manufacture) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, the claims are drawn to polymeric microparticles, rather than methods of manufacture.

In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In the instant case, the combined teachings of the art disclose the claimed polymeric particles, active, diameters and release (see the above obviousness rejection).


Applicant argued that Zack’s methods and particles are different from that which are claimed.
The Examiner responds that methods of manufacture are not claimed. The combined particles of Zou and Zack do not appear distinct from that which is claimed, and the Applicant has not identified a patentable distinction.

Applicant argued that Zack taught surgical incision into the eye, to which the Examiner responds that Zack taught administration by injection [page 33, line 55]. Zack’s modes of administration are not excluded by the claims.

Applicant argued that Zack gives no indication of when or how much release occurs over time, to which the Examiner responds that Zack was not relied upon to teach release over time, as the said was taught by Zou.

Zarnitsyn is newly applied, and has not been traversed.

Claims 62 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101081206A, in view of Zack et al (WO 2013/177367 A2), further in view of Zarnitsyn et al (US 2015/0258120 A1) and further in view of Domb et al (USP 6,007,845 A).
The 35 U.S.C. 103 rejection over CN 101081206A, in view of Zack, has been previously discussed.
Claims 62 and 95 recite 99 % PLGA and 1 % PLGA-PEG. CN 101081206A disclosed 30-99 % or more sustained release excipients (e.g., PLA, PLGA, PEG and mPEG-PLGA) [page 2, 2nd to last paragraph].
CN 101081206A differs from the claims in that it is not as specific the amount of polymers as claimed.
Domb disclosed [title] nanoparticles and microparticles of non-linear hydrophilic-hydrophobic multiblock copolymers. Blends of PLGA-PEG were disclosed [at col 5, lines 15-25; col 6, lines 13-18; col 7, line 60 to col 8, line 4], wherein the polymers where included in a ratio of greater than 0 up to 100 percent by weight.
CN 101081206A is not silent the amount of the polymer. For example CN 101081206A disclosed polymers included in the microparticle at 30-99 %. However, the prior art was not as specific as the claimed 99 % PLGA and 1 % PLGA-PEG.
Nonetheless, Domb teaches that polymers are useful in microparticles at 0 to 99 %, an amount that overlaps that which is instantly recited. These ingredients, and their amounts, are recognized to have different effects (greater or less formation of the microparticle, as taught by Domb at the abstract and at col 7, line 60 to col 8, line 4) with changing amounts used. Thus, the general condition (the amount) is known and is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the polymers present in the composition taught by CN 101081206A.

Response to Arguments
	The rejection over Domb was not independently traversed.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 55-64 and 93-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-30 of Application 16/357,195.
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (sunitinib formulations for use in treatment of ocular disorders) recited in the claims of the copending application falls within the genus (sunitinib formulations) recited in the claims of the instant application, and thus read on the instant claims.
Response to Arguments
	Applicant argued that a terminal disclaimer would be filed once claims are otherwise allowable.
The Examiner responds that no claims are allowed, and the obviousness-type nonstatutory double patenting rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/           Primary Examiner, Art Unit 1612